257 F.2d 816
Delbert Dean BROWNv.UNITED STATES of America.
No. 5866.
United States Court of Appeals Tenth Circuit.
July 8, 1958.

Appeal from the United States District Court for the Eastern District of Oklahoma.
Roehm A. West, Jr., Tulsa, Okl., for appellant.
Frank D. McSherry, U. S. Atty., Harry G. Fender, Asst. U. S. Atty., and Paul M. Brewer, Asst. U. S. Atty., Muskogee, Okl., for appellee.
Before BRATTON, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.


1
Appeal dismissed for failure of appellant diligently to prosecute.